Citation Nr: 1500378	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected temporomandibular joint dysfunction (TMJ).


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued a 10 percent disability rating for service-connected TMJ under Diagnostic Code 9905.
In April 2010, the Veteran cancelled her request for a hearing before the Board.  The hearing request is therefore withdrawn and appellate review may proceed.  
38 C.F.R. § 20.702(e) (2014). 

This matter was remanded by the Board in April 2011 for additional development.  The RO was instructed to schedule the Veteran for a VA examination to determine the current severity of the TMJ; clarify who the Veteran's representative is; and obtain all outstanding treatment records, particularly from the private dentist for whom the Veteran signed a release of information (VA Form 21-4142) in February 2006.  The Veteran was subsequently afforded a VA examination in June 2012, and the examination results are associated with the claims file.  The RO also sent the Veteran a letter requesting that she clarify her representation, and provided her with VA Form 21-22 (for a service organization) and VA Form 21-22a (for an individual attorney).  In the letter, the RO also requested that the Veteran submit a release of information for the dentist she previously identified, and provided her with VA Form 21-4142.  To date, no response has been received by VA from the Veteran.  Accordingly, no representative is listed on the title page of this decision.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire increased rating period, the Veteran's TMJ is manifested by inter-incisal range of motion from 50 to 52 millimeters (mm), left lateral excursion from 12 to 13 mm, and right lateral excursion from 10 to 13 mm.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a disability evaluation in excess of 10 percent for TMJ are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in March 2006, prior to the adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, there is no duty to provide additional notice in this case with respect to the service-connected TMJ.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  The Board notes that there has been no allegation from the Veteran or her previous representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and post-service VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in May 2006 and June 2012 to obtain medical evidence regarding the etiology and severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached were consistent with the examination reports.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.   38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under Diagnostic Code 9905, for limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, Diagnostic Code 9905. 

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150, Diagnostic Code 9905, Note.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran was granted service connection for TMJ with a 10 percent disability rating based on limited inter-incisal range of motion.  See the January 2003 rating decision.  The Veteran contends that an increase for her service-connected TMJ is warranted because she is experiencing pain and stress.  The Veteran asserts that she experiences daily headaches, which require use of aspirin.  The Veteran also states that the TMJ interferes with intimacy in her marriage; that she has to be conscientious about how much she opens her mouth when she laughs; and that she cannot eat certain meats or chew gum.  See the February 2006 statement; September 2006 notice of disagreement.

The Board has carefully reviewed the evidence of record and finds that, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected TMJ.  For a 20 percent rating under Diagnostic Code 9905, the evidence must show that for the period of appeal, the inter-incisal range of motion was limited to 21 to 30 mm.  Alternatively, for a 10 percent rating for lateral excursion range of motion, the evidence must show that for the period of appeal, the lateral excursion range of motion was limited to 4 mm.  In this case, the weight of the competent and credible evidence shows that for the period of the appeal, the inter-incisal range of motion was 50 to 52 mm, the left lateral excursion range of motion was 12 to 13 mm, and the right lateral excursion range of motion was 10 to 13 mm.

A February 2006 letter from a private dentist, Dr. M.W., indicates that in January 2006, the Veteran showed signs and symptoms of temporomandibular dysfunction, characterized by pain while chewing and headaches that occurred most mornings.  To alleviate those symptoms, the Veteran was fitted with a removable mandibular (lower) splint.  

The Veteran was afforded a VA examination in May 2006.  The examination report indicates that the Veteran reported difficulty chewing hard or chewy foods and grinding her teeth at night.  Physical examination revealed that inter-incisal range of motion was to 50 mm, left lateral excursion range of motion was to 13 mm, and right lateral excursion range of motion was to 13 mm. There was a posterior right crossbite, generalized wear facets, jaw deviation to the right upon closing, and a popping of the right temporomandibular joint felt when the Veteran opened her mouth.    

In June 2012, the Veteran underwent another VA examination.  The Veteran reported pain, clicking, and popping, but reported experiencing no pain on the day of the examination.  She also stated that there had been no changes in the TMJ condition since her last examination in 2006, nor had she experienced any flare-ups of the TMJ.  Physical examination revealed that inter-incisal range of motion was 52 mm, left lateral excursion was 12 mm, and right lateral excursion was 10 mm.  Upon repetitive-use testing with three repetitions, the Veteran had no additional loss of range of motion.  The examiner indicated that the Veteran had a posterior right crossbite and clicking or crepitation on the right TMJ upon maximum opening, and that there was no localized tenderness or pain on palpation of the joints or soft tissues of either the left or right TMJ.  The examiner indicated that the Veteran had no functional loss or impairment due to TMJ.

The evidence shows that the Veteran's inter-incisal range does not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 9905.  There is no objective evidence of inter-incisal range of motion less limited to less than 31 mm, which is required for a 20 percent rating.  There is also no objective evidence of left or right lateral excursion range of motion limited to 4 mm that would warrant a separate 10 percent rating under Diagnostic Code 9905.  There is no objective evidence of inter-incisal range of motion limited to less than 31 mm even with consideration of functional loss due to pain or other symptoms.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The June 2012 VA examination report indicates that there was no localized tenderness or pain on palpation of the joints or soft tissues of the left or right TMJ, and that there was no functional loss or functional impairment due to TMJ.

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent under Diagnostic Code 9905 have not been met at any time during the appellate period.  Although the Veteran has competently and credibly stated that she feels pain due to the TMJ, there is no objective evidence of inter-incisal range of motion less than 31 mm to include with consideration of any additional range of motion loss due to weakness, excess fatigability, incoordination, lack of endurance, or pain.  See DeLuca, supra.  Moreover, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  The medical evidence of record fails to demonstrate that such has contributed to any additional limitation of inter-incisal motion such as would warrant a higher rating under the rating schedule.  

The Board has also considered other diagnostic codes under 38 C.F.R. § 4.150. There is, however, no objective medical evidence of loss of, nonunion, or malunion with moderate displacement of the mandible so as to warrant a higher evaluation under Diagnostic Codes 9901, 9902, 9903 or 9904.  In addition, as the medical evidence has not demonstrated impairment of the maxilla, ramus, coronoid process, or hard palate, or that the Veteran suffers from chronic osteomyelitis or osteoradionecrosis, the Board concludes that the remaining diagnostic codes under 38 C.F.R. § 4.150 also do not apply in this case. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected TMJ that would render the schedular criteria inadequate.  The Veteran's symptoms, including limitation of inter-incisal range of motion and subjective pain, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Additionally, the regulations and case law also mandate consideration of painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, and atrophy.  
38 C.F.R. § 4.40, 4.41, 4.44, 4.45, 4.46, and 4.59.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability rating for his level of impairment.  In other words, she did not have any symptoms from her service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

For the reasons above, the Board concludes that, for the entire period of appeal, an increase in excess of 10 percent for the service-connected TMJ is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for TMJ is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


